department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uniform issue list number contact person identification_number contact number employer_identification_number form required to be filed se t eo ra t tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 c we made this determination for the following reason s you have failed to establish that you will be operated exclusively for exempt purposes as required by sec_501 of the code furthermore you have not described your operations in sufficient detail to permit a conclusion in advance of the commencement of operations that you clearly meet the requirements of sec_501 of the code see revproc_2008_9 r b private interests finally you have failed to establish that you will not serve because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 you must initiate a suit in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the ' day after the date that we mailed this letter to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment filing a declaratory_judgment suit under code sec_7428 does not stay the requirement to file returns and pay taxes we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person uniform issue list number identification_number contact number employer_identification_number form required to be filed legend tate e c a t n i dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts you m are a not-for-profit corporation organized under the laws of state you filed a form_1023 seeking exempt status under sec_501 of the internal_revenue_code your articles of incorporation provide that you are organized for the specific purpose of creating systems that will service talent talent agents talent managers producers directors and casting directors helping them keep organized informed and up to date you offer a subscription service whereby you provide subscribers with a domain name a website a website editor an email address an appointment calendar a career tracking grid profiles of casting directors and talent agents and an endorsement gallery where subscribers can endorse products in exchange for those products you describe your activity to potential subscribers as being similar to t because it allows subscribers to have free reign to create their own website subscribers can also use your website to pitch themselves for potential jobs within the entertainment industry you state that your website is a safe place for anyone interested in the entertainment industry because it offers a virtual office that will share systems and information at a reasonable and nominal cost to the subscriber with no advertising you specifically intend for your website to be like a magazine online all about them the subscribers and their career you describe yourself as a one stop virtual and interactive office web space guiding subscribers to make informed spending decisions and helping them to be on top of their creative game by preparing them to win additionally you state that your website will allow individuals to u pdate their personal website and all their on line website presence as well as log update and keep track of their business history via a myriad of editable grids including a calendar audition grid callback grid booking grid pitch list grid publicity grid thank you history grid and other related integrated relational grids the talent and their representatives stay organized and informed you claim to be operated for educational_purposes because you assist subscribers with managing their careers by providing them with the information and tools that they need to obtain employment in the acting industry you do not plan to offer your subscribers any educational opportunities such as formalized instruction performance opportunities mentoring opportunities or internships within the entertainment industry instead you assert that you are providing vocational counseling because you will post interviews with industry professionals including casting directors talent agents and personal managers to compile a library of information on your website your subscribers will also be able to receive notes instructions and suggestions from casting directors talent agents and managers these suggestions would include lists of specific vendors or services that the subscriber should use or purchase the notes and instructions would only come from managers and agents if that manager or agent is specifically listed as the subscriber’s representation the only live person class you plan on providing is a free weekly workshop when you have space available to help show the subscribers how to use their virtual office you submitted as examples of your services several websites created by your subscribers in particular you submitted both the public and private pages for c as an example of your typical subscriber's website c’s public pages consist of photographs a resume a biography a scrapbook and a questionnaire containing answers to questions such as my zodiac sign my favorite food and my favorite lce cream the private page contains a blog email a notepad a rolodex a calendar a guide to setting up a website and a website editor you also provide other services to your subscribers for example on your home page you provide links to websites of other companies so that your subscribers can purchase merchandise you want ed to have products subscriber clicks them they find out how they can buy that product you state that this is advertising or product placement only you also have another site called s which is accessible from your website s provides a link to a website that allows subscribers to book their travel plans you will receive a referral fee for each subscriber that makes their travel plans through this site you state that you have temporarily removed this link because there is a monthly fee associated with it but that the fee will be removed once you are given exempt status under sec_501 and at that time you will buy the membership to the travel agency's site that are fun and interesting and if the in exchange for these features you charge subscribers an annual membership fee additional fees are charged for multimedia email set up and search optimization you will also provide referrals to website designers if individuals would like customized pages or specialized assistance in addition to providing sites for a fee to subscribers you also provide free services to other individuals you allow casting directors talent agents and personal managers to have side websites to your own website these companion sites will contain the names biographies photos videos audio messages contact information for these casting directors talent agents and personal managers the sites will also provide information on the type of talent they are interested in employing the agents managers and casting directors would also have the same virtual office set up as other subscribers except for a different color scheme their site includes a blog email access a website editor professional profiles of their clients links to client websites access to various documents a calendar a notepad a rolodex and other services registration and access to these services are free for agents managers and casting directors you state that the casting directors talent agents and managers are giving the talent valuable information about each of these entertainment industry professionals and that asking a casting director or talent agent or personal manager to pay for this is just not proper business protocol in the industry because the talent need them and their information you also plan on allowing talent agents and managers to use your website for the purpose of scheduling auditions marketing to subscribers and showing quotes from jobs which is useful for the agents and managers when negotiating on behalf of their clients agents with an internet photo delivery system which will give agents the ability to compete in the marketplace finally you plan on providing of your current subscribers are either clients a your president is a talent manager for r of r or are working as interns and receiving management services from r in exchange for their various tasks you do not believe that you are providing a benefit to your interns or r however you do state that a has been able to make you grow and make the clients of r get a website for a reasonable fee in the long run it will all be quite good for the clients of r and for your future you state that the website of the talent is a marketing tool for the talent and for the manager which is r to use to market the career of that talent but also feel that your services do not benefit r more than any other talent agency your president a does not currently receive a salary however when you are fully running a will receive a percentage of the amount generated by fees not to exceed a certain amount b your vice president is currently receiving all the subscription fees from all the original subscribers additionally b will receive a percentage of the fees from new subscribers in your original application you stated that both a and b would be rewarded for their contributions to the company by having a paid staff position for as long as that individual wants these individuals would also receive a retirement 401k to be determined and designed by a 401k expert of their choice you proposed modifying this section of your bylaws to state that a and b will have paid positions for nine years additionally while your articles of incorporation provide that upon dissolution your remaining assets shall be distributed to an organization that is exempt under sec_501 of the code according to your bylaws another organization z a c organization will receive a distribution of your assets upon your dissolution these funds will be ear marked to for the creation of a fund for talent managers in the entertainment industry a who is also a member of z will coordinate the structure guidelines and regulations for distribution of the funds given to the fund and or to z as a requirement of z accepting this donation a will be given a lifetime honorary membership to z and or a president emeritus status titles of her choice and will not have to pay the annual dues you have proposed modifying this provision so that it allows a to be the committee chairperson for the fund instead of having a lifetime honorary membership or president emeritus status law sec_501 of the internal_revenue_code code provides that corporations will be exempted from tax if they are organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations regulations provides that an organization in order to be exempt under sec_501 of the code must be both organized and operated exclusively for one or more of the exempt purposes specified in that section sec_1_501_c_3_-1 of the regulations provides that an organization must show that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 of the regulations provides a n organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1 a -1 c of the regulations defines private_shareholder_or_individual as persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations defines educational as referring to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community the regulation also provides four examples of educational organizations example states that an organization such as a primary or secondary school a college or a professional or trade school which has a regularly scheduled curriculum a regular faculty and a regularly enrolled body of students in attendance at a place where the educational activities are regularly carried on is educational if it otherwise meets the requirements of sec_501 of the code example provides that an organization whose activities consist of presenting public discussion groups forums panels lectures or other similar programs is educational if otherwise meets the requirements of the sec_501 such programs may be on radio or television example states that an organization which presents a course of instruction by means of correspondence or through the utilization of television or radio is educational if it otherwise meets the requirements of sec_501 example provides that museums zoos planetariums symphony orchestras and other similar organizations are educational if they otherwise meet the requirements of sec_501 it in revrul_67_392 1967_2_cb_191 an organization which encouraged and promoted the advancement of young musical artists by conducting weekly workshops sponsoring public concerts and securing paid engagements for the artists to improve their professional standing was granted exempt status in revrul_68_71 1968_2_cb_249 an organization formed to educate young people as well as adults about employment opportunities and to assist them in planning their careers and achieving occupational adjustment was found to be tax exempt to implement its purposes the organization conducted occupational research published the results of such research and sponsored group and individual vocational counseling the organization also presented broad pictures of various vocational areas such as skilled trades business and civil service the publications were sold at a nominal charge to educational institutions agencies of the federal government and the general_public the organization did not charge a fee for its vocational counseling services its income was derived mainly from contributions in revrul_71_395 1971_2_cb_228 a cooperative art gallery formed by a group of artists to exhibit and sell their works was not entitled to exemption because the gallery was a vehicle for advancing the careers of its members and for promoting the sale of their works as such tilt serves the private purposes of its members even though the exhibition and sale of paintings may be an educational activity in other respects accordingly the organization failed to qualify for exemption as it was deemed operated for the benefit of private individuals within the prohibition of sec_1_501_c_3_-1 under revproc_2008_9 r b exempt status will be recognized in advance of the commencement of operations if the proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed in order to satisfy this criteria the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from those carried out by universities an organization's net_earnings may inure to the benefit of private individuals in ways other than by the actual distribution of dividends or payment of excessive_salaries founding church of scientology v united_states ct_cl ct_cl in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non- exempt commercial purpose rather than for a tax-exempt purpose among the major factors the court considered in assessing the commerciality of an organization is the organization's competition with for-profit commercial entities the extent and degree of below cost services provided the pricing policies and the reasonableness of financial reserves additional factors included whether the organization used commercial promotional methods such as advertising and the extent to which the organization receives charitable donations in 70_tc_352 the court found that a corporation formed to provide consulting services was not exempt under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit in making this determination the court relied upon the following that the corporation had failed to demonstrate that its services were not in competition with commercial businesses that the organization's financing did not resemble that of a typical 501_c_3_organization that the organization had not solicited nor had it received voluntary contributions from the general_public that the corporation’s only source_of_income was from fees for services and those fees were set high enough to recoup all projected costs and to produce a profit rationale based on the information provided in your form_1023 and the supporting documentation you provided we conclude that you are neither organized nor operated exclusively for purposes described in sec_501 of the internal_revenue_code in order to qualify for tax exempt status under sec_501 of the code you must be both organized and operated exclusively for exempt purposes you are not organized for exempt purposes because your funds will be distributed for non- exempt purposes upon your dissolution your articles of incorporation provide that your funds will be distributed to an organization recognized as exempt under sec_501 of the code upon dissolution however both your bylaws and other information submitted to us shows that in actuality you will distribute your funds to an organization organized under sec_501 of the code the provision of funds to a c organization for purposes that are not in furtherance of your exempt purposes under sec_501 of the code prohibits you from meeting the organizational requirements for exemption you are also not operated exclusively for exempt purposes you claim that you are operated for educational and charitable purposes however your main activity is operating a website that allows users to create personal profiles calendars emails and blogs your website allows managers directors and casting agents to do the same this activity is not educational within the definition of sec_501 of the code and is not directed to the public benefit sec_1_501_c_3_-1 of the regulations defines educational as referring to the instruction or training of an individual for the purposes of improving or developing the individual's capabilities or as the instruction of the public on subjects that are useful and beneficial to the community examples of educational organizations under the regulations include colleges and primary schools public discussion groups that have panels correspondence schools and museums zoos and similar organizations you do not meet the definitions of an educational_organization and are not comparable to any of the examples contained in the regulations hosting an online website that is similar to t is not educational you also claim that you are operated for educational_purposes because you assist actors with obtaining employment in the entertainment industry organization formed to educate young people as well as adults about employment opportunities and to assist them in planning their careers and achieving occupational adjustment was found to be tax exempt to implement its purposes the organization conducted occupational research published the results of such research sponsored group and individual vocational counseling and presented broad pictures of various vocational areas such as skilled trades business and civil service the publications were sold at a nominal charge to educational institutions in revrul_68_71 1968_2_cb_249 an agencies of the federal government and the general_public the organization did not charge a fee for its vocational counseling services its income was derived mainly from contributions unlike that organization you do not conduct occupational research sponsor counseling present a broad picture of various vocational areas or provide any service that could be deemed educational additionally you charge substantial fees for your services and do not receive any income from the general_public while you claim to be similar to the organization described in revrul_67_392 1967_2_cb_191 you do not conduct any activities that would make this comparison accurate you do not hold weekly workshops you do not sponsor concerts and you do not actively secure paid engagements for your subscribers rather you provide them with a website that allows them to stay organized and allows their agent to provide them with regular updates indeed you are more like the organization described in revrul_71_395 1971_2_cb_228 there the organization was not entitled to exemption because the cooperative art gallery it operated was merely a vehicle for advancing the careers of its members similarly you operate for the private benefit of enhancing the careers of your members the activities you perform are more akin to those of a trade_or_business that is ordinarily carried on by for-profit commercial organizations in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in determining whether an organization was operated for exempt purposes the court in airlie concluded that the organization was operated for a non-exempt commercial purpose because of the commercial manner in which the organization conducted its activities among the major factors the court considered in assessing the commerciality of the organization was the organization's competition with for-profit commercial entities the extent and degree of below cost services provided the pricing policies and the reasonableness of financial reserves additional factors included whether the organization used commercial promotional methods such as advertising and the extent to which the organization receives charitable donations similarly in 70_tc_352 a corporation formed to provide consulting services was also deemed not exempt under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit that the corporation had failed to demonstrate that its services were not in competition with commercial businesses that the organization's financing did not resemble that of a typical 501_c_3_organization that the organization had not solicited nor had it received voluntary contributions from the general_public that the corporation’s only source_of_income was from fees for services and those fees were set high enough to recoup all projected costs in making this determination the court relied upon the following like the organizations in airlie and b s w group you are not organized for an exempt_purpose rather you are operated for non-exempt commercial purpose you compete with for-profit companies in providing your services and you stated that in your application that the primary difference between you and these for-profit organizations is that your fees are less while your fees may be less they are certainly not below cost or in any way distinguishable from the fees charged by similar organizations you use advertising to recruit new subscribers and your president directs clients from her for-profit talent agencies to your service your revenues are primarily generated through your subscribers and advertisers you are a commercial organization with no distinction from a commercial for-profit venture and therefore are not organized for exempt purposes under sec_501 of the code however you have not shown that you are in addition to meeting the requirements of an exempt_purpose you must also operate for public benefit sec_1_501_c_3_-1 of the regulations require you to establish that you are not operated for the benefit of private individuals operated for a public benefit rather than private benefit you provide organizational services and assistance directly to your subscribers you allow talent agents and casting directors to access these profiles and send information to your subscribers for the purpose of obtaining jobs you are providing more than an insubstantial private benefit to your subscribers even in your own words you state that the subscribers to your service are receiving a benefit you state that the private benefit is to the talent that are using this system you also provide a more than insubstantial private benefit to a under your bylaws a is entitled to a board position in exchange for directing the distribution of your assets upon dissolution even in your proposed amended bylaws a would still receive an impermissible private benefit by being appointed to a life long position in exchange for the assets finally you provide a private benefit to casting directors agents and managers because you allow them to use your site free of charge to assist with their clients in a variety of ways as such you are not operated for the public benefit but rather a private benefit in violation of sec_1_501_c_3_-1 conclusion accordingly you do not qualify for exemption as an organization described in sec_501 of the internal_revenue_code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the internal_revenue_code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
